 Case 2:85-cv-04544-DMG-AGR Document 677 Filed 09/18/19 Page 1 of 1 Page ID #:33531




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 Jenny L. Flores, et al.                                                  CASE NUMBER
                                                                                              CV 85-4544-DMG (AGRx)
                                                          Plaintiff(s)
                             v.
 Edwin Meese, et al.                                                            ORDER ON APPLICATION OF NON-
                                                                              RESIDENT ATTORNEY TO APPEAR IN A
                                                       Defendant(s).              SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Lombardo, Joseph P.                                                               of    Chapman and Cutler LLP
 Applicant’s Name (Last Name, First Name & Middle Initial                                111 West Monroe Street, 16th Floor
 (312) 845-3000                           (312) 701-2361                                 Chicago, Illinois 60603
 Telephone Number                         Fax Number
 lombardo@chapman.com
                              E-Mail Address                                             Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Children’s Rights


 Name(s) of Party(ies) Represent                                  ☐ Plaintiff(s) ☐ Defendant(s) ☒ Other:                   Amicus Curiae
and designating as Local Counsel
 Veeneman, Catherine A.                                                            of    Ervin Cohen & Jessup LLP
 Designee’s Name (Last Name, First Name & Middle Initial                                 9401 Wilshire Boulevard, 9th Floor
 304574                           (310) 281-6381                  (310) 859-2325         Beverly Hills, California 90212
 Designee’s Cal. Bar No.           Telephone Number               Fax Number
 cveeneman@ecjlaw.com
                              E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☒GRANTED
 ☐DENIED:             ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.



Dated: September 18, 2019
                                                                                        Dolly M. Gee, U.S. District Judge


 G-64 Order (05/16)         ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                     Page 1 of 1
